The opinion of the Court was drawn up by
Whitman C. J.
— In matters of equity this Court has but a limited jurisdiction. It is therefore incumbent on the part of the plaintiff, in every cause of this kind, to biing his case within some one of the specifications in the statutes, authorizing the Court to take cognizance of such matters. The plaintiff, in his bill here, sets forth a special contract between himself and the defendant, and his deceased partner, Porter, and that the same has been broken by them. His statement is, that he had left with them certain demands, against a number of individuals for collection, under an agreement with them, that they should apply the proceeds, when collected, to the payment and discharge of a demand, which the defendant and his partner held, by note of hand, against the plaintiff; and, after fully paying the same, to account for the surplus, which might remain. The breach assigned is, that more than suffi*210cient to pay said demand had been collected, which had not been so applied; and that the defendant has wholly refused to-apply or account for the same, and for any surplus thereof.
And it is contended that this was a case of trust; and, as such, cognizable in this Court, sitting in equity. That it was constructively a trust may be admitted; but it is not every case of constructive trust that is, under all circumstances, cognizable in equity. Such trusts embrace a wide field, the remedy in which may, in most cases, be sought at law, and much more appropriately than in equity. Various pretences are often resorted to in order to uphold jurisdiction in equity ; but such pretences should not be listened to with too much facility. The proceedings at common law are, in almost every case, especially of contract, sufficiently well adapted to the promotion of remedial justice. They are precise and direct to the object in view ; are simple and expeditious; and attended with but little comparative expense; while the proceedings in equity are latitudinary, multifarious, dilatory; and often vexatious. The straining to attain exact equity is not unfrequently the road to ruin to both parties. To yield, therefore, too inconsiderately to the pretences, that a party has not an adequate remedy at law, tends, but too frequently, in the end, to pervert justice, and to render legal proceedings deservedly odious.
If we could take cognizance in equity of an agreement like the present, and of the breach of it, there would seem to be but few cases of breach of contract, which might not, with equal propriety, be presented to us by bill in equity. But we cannot deem the cognizance of such matters otherwise than as pertaining to a Court of law, in which the remedy could scarcely fail to be otherwise than plain and adequate.
The counsel for the plaintiff, in his argument insists, that jurisdiction is to be entertained, because a discovery and disclosure by the defendant is supposed to be needed, or because an injunction, as a remedy, may become necessary. But a discovery can be claimed rightfully only in the cases specified, as being within the equity jurisdiction of the Court. Rev. Stat. c. 96, § 10. Injunctions, it is true, may be granted *'•' in all *211cases of equity jurisdiction, when necessary to prevent injustice.” § 11 of the same statute.
It is, however, only when the plaintiff has exercised due precaution to prevent an injury, that he can be relieved by an injunction. Whenever he could have defended himself, in an action at law, by making use of the same matter, and has not done it, or whenever it shall be in his power so to defend himself, he is not entitled to such relief. It is only to prevent mischief, otherwise in a manner irreparable, that this mode of redress can be resorted to. In the case upon the note, set forth in the bill, the right of -the plaintiff to have availed himself, in his defence, of the matter relied upon here, was ample and perfect. The same testimony now adduced might have been adduced there; and if not there adduced, or if there adduced and proved to be unavailing, the plaintiff can have no right to a review of the same subject matter in equity. Hopkins v. Lea, 6 Wheat. 109; York Man. Co. v. Cutts, 18 Maine R. 204; Harrison v. Nettleship, 2 Mylne and Keene, 423; Marine Ins. Co. v. Hodges, 7 Cranch, 336.
In the case at bar it is truly singular, that, although, by way of recital, a defence to the note upon grounds here set up, in an answer to one of the plaintiff’s interrogatories, is alluded to, yet no direct averment by the defendant, in his answer to that effect is made; nor is there any offer to prove, by record or otherwise, that the plaintiff availed himself of the proof made here, in his defence there; yet the evidence here tends strongly to show that such defence was made there, and supported by the same evidence as adduced here; and, moreover, the defendant, in his argument here, urges this as a ground of defence distinctly; and the plaintiff in his reply does not deny, that such defence was made without effect. If this matter had been directly put in issue by the pleadings, and the proof were what it seems reasonable to believe it might harm been, it must have availed the defendant conclusively. There are other anomalies in the bill, answer and pleadings, indicative of great oversight on the one side, and on the other; which it is unnecessary to notice. It is sufficient for the defendant that the *212matters set up here by the plaintiff are such as might and should have availed him, if at all, in his defence in the suit upon the note.

The bill therefore must be dismissed.